DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9-13, 14-15, 17-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Ernst et al. (US 2012/0223996 A1).
Regarding claims 1, 11, 15, and 21:
	Ernst et al. disclose a printing system for providing a printed image to a web of packaging material, the printing system comprising:
	a detector (sensor 114) configured to continuously detect a feature selected from the group consisting of a lateral side edge of the web, a crease pattern, a pre-cut feature, an external device, or a pre-printed pattern, on the web of packaging material (paragraph 22 & Figs. 3-5, 7);
	a controller (print controller 104) configured to continuously determine a first position of the detected feature (paragraph 25) and determine a second position of an image to be printed on the packaging material (the offset position of print region 702), the second position being determined based on the first position of the detected feature (paragraphs 25, 32-33); and
	a printer (printhead 112) including a plurality of printing nozzles arranged in an array (active region 410 of nozzles 514-525) extending in a direction being perpendicular to a feeding direction of the web of packaging material (Figs. 4-5),
	wherein the controller is further configured to:
		select at least one printing nozzle (e.g. nozzle 515) among the plurality of printing nozzles based on the second position to print the image (paragraphs 32-33 & Fig. 7);
		activate the at least one printing nozzle in order to print the image onto the web of packaging material at the second position (paragraph 33 & Figs. 5-7); and
		in response to a detection of a shift in the first position of the detected feature caused by a shift in the web of packaging material:
			select at least one other nozzle (e.g. nozzle 514) among the plurality of printing nozzles based on the shift in the first position of the detected feature (paragraphs 32-33 & Figs. 5-7); and
			activate the at least one other printing nozzle in order to print the image onto the web of packaging material, the at least one other printing nozzle being different from the at least one printing nozzle (paragraph 33 & Figs. 5-7).
Regarding claims 5 and 17:
	Ernst et al. disclose all the limitations of claims 1/15, and also that the printer is a binary array printer (paragraphs 22, 29-34 & Figs. 5-7).
Regarding claims 6 and 13:
	Ernst et al. disclose all the limitations of claim 1, and also that the resolution of the printer is 1200 dpi or above (i.e. 1200dpi: paragraph 29).
Regarding claims 7 and 18:
	Ernst et al. disclose all the limitations of claims 1/15, and also that the printer extends across an only partly across a total width of the web of packaging material (Figs. 4-5).
Regarding claims 9 and 20:
	Ernst et al. disclose all the limitations of claims 1/15, and also that the first position of the detected feature is determined relative to a position of the detector (paragraphs 23-25).
Regarding claim 10:
	Ernst et al. disclose all the limitations of claim 1, and also that the first position of the detected feature is determined relative to a position of the printer (paragraphs 23-25).
Regarding claim 12:
	Ernst et al. disclose all the limitations of claim 1.  Because this claim only serves to further define one of the alternate detectable features (i.e. the external device), and because Ernst et al. discloses a detector that is configured to detect another of the alternate features (i.e. the lateral side edge of the web), Ernst et al. anticipates this claim.
Regarding claim 14:
	Ernst et al. disclose all the limitations of claim 1, and also that at least some nozzles of the plurality of nozzles are associated with a plurality of positions in a coordinate system used for determining the first position of the detected feature (the active region 206 of nozzles is offset from the detector centerline by a known spacing 208, and individual nozzles are separated by known spacing 526: paragraphs 23, 25, 29: this creates a virtual coordinate system based on the centerline of sensor 114); and
	the controller is configured to select the at least one printing nozzle based on comparing the second position with a position of the at least one printing nozzle in the coordinate system (paragraph 32 & Figs. 5-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 2012/0223996 A1) in view of Kamigiku et al. (US 2018/0022119 A1).
Regarding claims 3-4 and 16:
	Ernst et al. disclose all the limitations of claims 1/15, but does not expressly disclose the particular configuration of the detector.
	However, Kamigiku et al. disclose a printing system comprising a detector (edge sensor 30) configured to continuously detect a feature on a web of material (paragraph 33), the detector comprising an optical line scanner (paragraph 35 & Fig. 3).
	Therefore, it would have been obvious to a person of ordinary skill in the art to utilize an optical line scanner as the detector in Ernst et al.’s printing system, such as done by Kamigiku et al., to accomplish the desired purpose of detecting a feature of the web material.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 2012/0223996 A1).
Regarding claims 8 and 19:
	Ernst et al. disclose all the limitations of claims 1/15, but does not expressly disclose that the printer extends across an entire width of the web of the packaging material.
	However, Examiner takes Official Notice that pagewide printheads are commonly employed to enable full-bleed printing in a single printing pass.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize a pagewide printer in Ernst et al.’s printing system, so as to enable full-bleed printing in a single printing pass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853